                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JERAMY HENDERSON                                                                 PLAINTIFF

V.                                     4:18CV00546 JM/JTR

DOC HOLLADAY, Sheriff;
BRAWLEY, Grievance Officer;
BRIGGS, Major; MUSADDIQ, Sheriff;
BANG, Lieutenant; and
ROUTH, Lieutenant,
Pulaski County Jail                                                           DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 14th day of November, 2018.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
